DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
     This Office Action responses to the Applicant’s Amendment filed on 10/11/2021 in which claims 1, 7-13, 15, 17-19 have been amended, claim 3 has been cancelled.
      Claims 1-2 and 4-19 are pending for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PARK et al. (US 2019/0227719).




	

Regarding independent claim 1, PARK et al. disclose  memory device comprising: a plurality of planes (see ABTRACT), each with a plurality of memory cells (figure 7); individual operation controllers (210, 202, 203, figure 3) configured to respectively control read operations on the plurality of planes (MULTI-PLANE READ CONTROLER in figure 3 respectively control read operation on the plurality of planes); 
wherein, when at least two of the program command, the erase command (see para.[0036] discloses: During the erase operation, the memory control may provide an erase command), and the read command (para.[0036] discloses: the memory controller may provide a read command) are received with respect to the plurality of planes (figure 2 shows the plurality of planes), the command decoder (121, figure 7) provides the at least two commands (see above: erase command and read command) to perform an operation that corresponds to the at least two commands, in parallel (see para.[0039] discloses: Each of the planes may include a plurality of memory blocks, Multiple operation may be performed in PARALLEL (i.e. simultaneously, also see paragraphs [0046] and [0049] for more detail); a common operation controller configured to control a program operation or an erase operation on any one of the plurality of planes;(See Figs. 1-2 and par. 39 or 46);  a command decoder configured to receive a plurality of commands and a plurality of  addresses that respectively correspond to the plurality of commands from a memory controller (figures 1 and 7 show a command address from the memory controller 200 and an individual operation controller 130 and a peripheral 120, also see paragraphs [0034] – [0037], [0086] and [0111] for more detail), configured to provide a read command among the plurality of commands to an individual operation controller that controls a plane that is indicated by an address that corresponds to the read command among the individual operation controllers (para.[0058] discloses the flash memory device 100, read commands corresponding to read requests received from FTL in figure 201, the flash controller 203 may receive results of operations by the flash memory device 100 in response to the read commands), and configured to provide a program command or an erase command among the plurality of commands to the common operation controller (see paragraphs [0038]-[0041]); and a peripheral circuit (120, figure 7) configured to generate operation voltages that are used for the read operations (see para.[0099] and para.[0100]), the program operation, and the erase operation based on the individual operation controllers and the common operation controller (see paragraphs [0034]-[0037]).
	


Regarding claim 2,  PARK et al. discloses the limitation of claim 1.
PARK et al. further disclose wherein the command decoder provides an address that corresponds to the program command or the erase command among the plurality of addresses to the common operation controller (see figures 1 and 7 show a command and an address from memory controller 200, also see para.[0034]-[0037]).

Regarding claim 4, PARK et al. disclose the limitation of claim 1.
PARK et al. further disclose wherein the peripheral circuit comprises a voltage generation circuit (122, figure 7) comprising: a read voltage generator configured to generate voltages that are used for the read operation: program voltage generator configured to generate voltages that are used for the program operation; and an erase voltage generator configured to generate voltages that are used for the erase operation (see para.[0090] discloses: the peripheral circuit 120 may drive memory cell array 110 to perform a program operation, a read operation, or an erase operation, also see para.[0100] discloses: the voltage generator 122 may generate a plurality of program voltages, a plurality of pass voltages, plurality select read voltages).

	Regarding claim 5, PARK et al. disclose the limitation of claim 1.
	PARK et al. further disclose wherein the individual operation controllers (130, figure 7) correspond to first to fourth planes (PLANE0-PLANE4, figure 2, also see para.[0045]), respectively, and includes first to fourth individual operation controllers (see para.[0048]) that control the peripheral circuit (120, figure 7) to independently perform the read operation on the first to fourth planes (see ABTRACT, also see paragraphs [0037]-[0037]).

	 Regarding claim 6, PARK et al. disclose the limitation of claim 1.
	PARK et al. further disclose wherein the common operation controller  (130, figure 7) comprises: a program operation controller configured to control the peripheral circuit (see para.[0090] discloses: the peripheral circuit 120 may drive the memory cell array 110 to perform operation) to independently perform the program operation on the plurality of planes (figure 2, also see ATRACT); an erase operation controller configured to control the peripheral circuit to independently perform the erase operation (see para.[0090] discloses: the peripheral circuit 120 may drive the memory cell array 110 to erase operation) on the plurality of planes (see above); and a standby operation storage configured to store a program command (see para.[0036]) that is input while the program operation is being performed and configured to store an erase command that is input while the erase operation is being performed (see para.[0107] discloses: During an erase operation, the read/write circuit may float the bit lines BL)

	Regarding claim 7, PARK et al. disclose the limitation of claim 1.
	PARK et al. further disclose when a subsequent command that initiates the program operation is input while the program operation is being performed, the common operation controller holds a start of the further a program operation that corresponds to the subsequent command (see para.[0034] discloses: the memory device 100 may perform an operation corresponding to the COMMAND on the memory region selected by address. For example, the memory device 100 may perform at least one of a write (program) operation, a read operation, and an erase operation, also see para.[0036] discloses: the memory controller may control the memory device to perform a program operation, an read operation, or an erase operation).

	Regarding claim 8, PARK et al. disclose the limitation of claim 1.
	PARK et al. further disclose when a subsequent command that initiates a further erase operation is input while the erase operation is being performed, common operation controller holds a start of the further erase operation that corresponds to the subsequent command (see para.[0034] discloses: the memory device 100 may perform an operation corresponding to the COMMAND on the memory region selected by address. For example, the memory device 100 may perform at least one of a write (program) operation, a read operation, and an erase operation, also see para.[0036] discloses: the memory controller may control the memory device to perform a program operation, an read operation, or an erase operation).


	Regarding claim 9, PARK et al. disclose the limitation of claim 4.
	PARK et al. further disclose a row decoder (121, figure 7) connected between the voltage generation circuit (122, figure 7) and the plurality of planes (110, figure 7, also see figure 2). wherein the row decoder includes a plurality of decoders (121, figure 7) that respectively correspond to the plurality of planes (figures 1 and 2).

	Regarding claim 10, PARK et al. disclose the limitation of claim 1.
	PARK et al. further disclose while the erase operation or the program operation is being performed on at least one of the plurality of planes, when a read command on remaining planes except for the at least one plane is input, the common operation controller controls the peripheral circuit to perform a read operation on the remaining planes (see para.[0034] discloses: the memory device 100 may perform an operation corresponding to the COMMAND on the memory region selected by address. For example, the memory device 100 may perform at least one of a write (program) operation, a read operation, and an erase operation, also see para.[0036] discloses: the memory controller may control the memory device to perform a program operation, an read operation, or an erase operation).

	Regarding independent claim 19, PARK et al. disclose a memory device comprising (figure 7): a plurality of planes (figure 2, also see ABTRACT), each with a plurality of memory cells (110, figure 7); individual operation controllers (210, 202 and 203, figure 3); configured to respectively control read operations on the plurality of planes (see para.[0040] discloses: the memory controller 200 may include a multi-plane read controller 210. The multi-plane read controller 210 may control the performance of simultaneous read operation on a plurality of planes) and a common operation controller configured to control a program operation or an erase operation on any one of the plurality of planes (see figures 1 and 2, also see paragraphs [0039] and [0046]); wherein multiple different operations are capable of being respectively performed on multiple different planes among the plurality of planes at the same time (see para.[0039] below).

    PNG
    media_image1.png
    148
    910
    media_image1.png
    Greyscale

	
					Allowable Subject Matter

	Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 11,  the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of  while the program operation is being performed on at least one of the plurality of planes, when an erase command for remaining planes except for the at least one plane is input, the common operation controller controls the peripheral circuit to perform an erase operation on the remaining planes in combination with the other limitations thereof as recited in the claim. 

	Regarding claim 12, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of  while the erase operation is being performed on at least one of the plurality of planes, when a program command for remaining planes except for the at least one plane is input, the individual operation controller controls the peripheral circuit to perform a program operation on the remaining planes in combination with the other limitations thereof as recited in the claim.

	Claims 13-18 are allowed.
	Regarding independent claim 13, the prior art does not teach or suggest the invention having “the peripheral circuit to perform an operation that corresponds to at least two commands, in parallel, when receiving the at least two commands among a program command  that initiates the program operation on the plurality of planes, an erase command that initiates the erase operation on the plurality of planes, or a read command that initiates the read operation on the plurality of planes from a memory controller, wherein, when a subsequent command that initiates the program operation is input while the program operation is being performed, the control logic holds a start of a program operation that corresponds to the subsequent command, and wherein, when a subsequent command that initiates the erase operation is input while the erase operation is being performed, the control logic holds a start of an erase operation that corresponds to the subsequent command”, in combination of other limitations thereof as recited in the claim.
	Regarding claim 14-18, the claims have been found allowable due to their dependencies to claim 13 above.

	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827     

/HOAI V HO/Primary Examiner, Art Unit 2827